DETAILED ACTION
Claims 1-15 (filed 11/15/2022) have been considered in this action.  Claims 1-3, 5, 7, 9 and 13-15 have been amended.  Claims 4, 6, 8 and 10-12 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 10 paragraph 2, filed 11/15/2022, with respect to objection to claims 5 and 7 have been fully considered and are persuasive.  The objection of claims 5 and 7 has been withdrawn. 

Applicant’s arguments, see page 10 paragraph 3, filed 11/15/2022, with respect to rejection of claims 1-3, 6-8, 11 and 13-15 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-3, 6-8, 11 and 13-15 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see page 13 paragraph 2, filed 11/15/2022, with respect to rejection of claim 3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 3 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant's arguments, see page 13 paragraph 3, filed 11/15/2022, with respect to rejection of claims 1-15 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant has argued: “As amended, claim 1 recites a computer-implemented method, "wherein the map is created by a computer system communicatively coupled to the machine tool." The cited art does not teach or suggest such a method. 
Nagayama fails to teach or suggest at least the foregoing limitations of claim 1. Nagayama merely discloses a correspondence relation management unit 105 configured to create an information table 107 to reflect a correspondence relation between an argument of a cycle command and a tool path”.
The examiner does not find this argument convincing because the Fig. 10 and 11 of Nagayama et al. (US 20170160716, hereinafter Nagayama) shows the numerical controller that has a CPU and memory, the core components required for a computer, and are communicatively coupled to a spindle (machine tool).  The numerical controller 100 of Fig. 11 shows the correspondence relation management unit 105 as a constituent part of the numerical controller 100, thus the CPU and memory of numerical controller 100 is the computer creating the map linking the toolpath data and the machine code. The applicant has failed to explicitly claim that the numerical controller and computer system that creates the map are separate devices, nor that they cannot be considered the same device.  Based on the broadest reasonable interpretation, Nagayama teaches the newly amended feature and the newly claimed feature is not found to distinguish itself from the prior art previously provided.  In fact, a person having ordinary skill in the art would consider that a numerical controller with a machine tool inherently contains a processor and memory/computer (i.e. the numerical controller’s processor and memory) that is communicatively coupled with the machine tool, as it is this processor interpreting instructions (i.e. G-code) that controls the tool.  If the applicant wishes for the computer system and the processor to be considered separate devices, it should be explicitly claimed as such.  As such, the examiner holds their previous rejections under 35 U.S.C. 102 and 103 with the additional claim limitations as mapped below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 each claim a form of the limitation “and display at least one first item of the toolpath data and one or more second items of the machine code corresponding to the at least one first item of the toolpath data to a user using the created map” without claiming a corresponding device capable of display, thus making the claims unclear as it is indefinite how a processor of a control device or a machine tool is capable of displaying information without a display device to display said information.  For the sake of compact prosecution, the examiner shall consider that the act of display requires a screen or display device for displaying the claimed information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nagayama et al. (US 20170160716, hereinafter Nagayama).

In regards to Claim 1, Nagayama discloses “A computer-implemented method comprising: receiving toolpath data for machining a workpiece with a tool along a toolpath” ([0016] the correspondence relation management unit receives a selection of a selected tool path corresponding to one of the plurality of tool paths; [0040] When a portion of a drawn tool path is selected by a cursor, a numerical controller 100 according to Example 1 displays an argument of a cycle command related to the tool path in a different form from that of another argument. In addition, when a tool path other than the selected tool path is related to the argument, the tool path is displayed in a different form from that of another tool path; [0045] The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here) “wherein the tool comprises a machine tool that is numerically controlled by a control device” (Fig. 10 and 11 and item 100 and [0004] A numerical controller that controls a machine tool according to an input machining program has been widely known) “wherein the toolpath data comprises geometry information on a trajectory along which the tool is to be moved” ([0045] The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here; it would be considered by a person having ordinary skill in the art that toolpath data is inherently information on a trajectory of a tool when using end point coordinates of a path) “receiving a machine code for the machine tool corresponding to the toolpath data;” ([0004] A numerical controller that controls a machine tool according to an input machining program has been widely known. In the machining program, a linear or arc motion, etc. can be implemented using Gxx (x is a numerical value) code of EIA/ISO code. For example, when a description of [0005] G00 X1. Y1., etc. [0006] is performed in the machining program, it is possible to output a command to move a tool to coordinates x1, y1, etc. wherein a machining program is established to have lines of code that cause the machine tool to follow the programmed toolpath of the machine code; [0043] The machining program creation unit 101 receives an input of a machining program) “creating a map linking at least one item of the toolpath data and at least one item of the machine code corresponding to the at least one item of the toolpath data” (Fig. 2, 4 and 5 and [0037] The correspondence relation management unit 105 performs a process of recording a correspondence relation between an argument of a cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103 in the information table 107; [0038] Stored in the information table 107 is the correspondence relation between the argument of the cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103. An example of the information table 107 is illustrated in FIG. 2; [0046] The correspondence relation management unit 105 associates the end point coordinates of the tool path, the argument of the cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107. Herein, the execution block No. refers to a unique number for individually identifying a plurality of tool paths when a series of tool paths are configured by a combination of the plurality of tool paths (see FIG. 2)) “displaying by a display device at least one first item of the toolpath data and one or more second items of the machine code corresponding to the at least one first item of the toolpath data to a user using the created map” ([0010] The numerical controller has a function of simulating movement of the tool by the input machining program, and displaying a result thereof, that is, a tool path on a screen; wherein a screen is a display[0016] the correspondence relation management unit receives a selection of a selected tool path corresponding to one of the plurality of tool paths, and specifies an argument of the cycle command corresponding to the selected tool path with reference to the information table, and the display unit displays the specified argument in a different form from a form of another argument in the machining program; [0039] The display unit 109 draws the machining program or the tool path on a display device on an instruction of the machining program creation unit 101 or the tool path creation unit 103. In addition, the display unit 109 displays the argument of the cycle command or the tool path specified by the correspondence relation management unit 105 in a different form from another one. [0059] the correspondence relation management unit 105 extracts all tool paths related to the argument A with reference to the information table 107. That is, all records including the argument A specified in S106 are selected from the information table 107.[0060] The tool path creation unit 103 allows the display unit 109 to display a tool path extracted herein in a different display form from that of another tool path. Typically, the selected tool path and the tool path extracted in S108 can be displayed in a different color, thickness, etc. from that of another one) “and controlling, by the control device, the tool to machine the workpiece along the trajectory using the machine code” ([0004] A numerical controller that controls a machine tool according to an input machining program has been widely known. In the machining program, a linear or arc motion, etc. can be implemented using Gxx (x is a numerical value) code of EIA/ISO code. For example, when a description of [0005] G00 X1. Y1., etc. [0006] is performed in the machining program, it is possible to output a command to move a tool to coordinates x1, y1, etc.).) “wherein the map is created by a computer system communicatively coupled to the machine tool” (Fig. 10 and 11 and [0033] In the numerical controller 100, function units illustrated in FIG. 11 are logically implemented when a CPU illustrated in FIG. 10 executes a predetermined process according to a program; [0034] the numerical controller 100 includes a machining program creation unit 101, a tool path creation unit 103, a correspondence relation management unit 105, an information table 107, and a display unit 109).

In regards to Claim 2, Nagayama discloses “The computer-implemented method of claim 1, wherein the machine code comprises commands that are interpretable by the control device” ([0045] The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command; [0036] The tool path creation unit 103 performs a process of creating a tool path by simulating an operation of a tool based on the machining program created by the machining program creation unit 101, and allowing the display unit 109 to draw the tool path. An example of the tool path is illustrated in FIG. 2 (upper left); Fig. 2 shows G-code machine codes, a well-known format of machine instruction code that is interpretable by numerical controllers; [0004] A numerical controller that controls a machine tool according to an input machining program has been widely known. In the machining program, a linear or arc motion, etc. can be implemented using Gxx (x is a numerical value) code of EIA/ISO code. For example, when a description of [0005] G00 X1. Y1., etc. [0006] is performed in the machining program, it is possible to output a command to move a tool to coordinates x1, y1, etc.).

In regards to Claim 4, Nagayama discloses “The computer-implemented method of claim 1, further comprising: capturing a user input relating to an amendment of one or more first items of the at least one displayed first item of the toolpath data” ([0076] When the tool path creation unit 103 detects that an indication, etc. by the pointer is performed on the screen to select one tool path on the screen, the operation proceeds to S302. [0078] The tool path creation unit 103 acquires coordinates in the graphic coordinate system of the position P on the screen indicated by the user in S301. The graphic coordinate system refers to a coordinate system used for the numerical controller 100 to display a modeled tool path on the screen) “determining amended machine code corresponding to the amended toolpath data using the created map” ([0008]  a description of [0009] Gxxxx (x is a numerical value) P1 Q2.45 H100., etc. is performed in a machining program to output the cycle command. Herein, movement of the tool is determined by a value of an argument designated after Gxxxx; [0056] The machining program creation unit 101 configures the argument A specified in S106 in a different display form from that of another argument, and allows the display unit 109 to display the machining program. Typically, the argument A can be displayed in a different color, size, thickness, font, etc. from that of another one; wherein an argument is the variable designated to a G code command, and thus amended machine code because there are multiple) “updating the map to an updated map linking the one or more amended first items of the toolpath data and one or more amended second items of the amended machine code corresponding to one or more amended first items of the toolpath data;” ([0037] the correspondence relation management unit 105 performs a process of receiving an argument selection, and specifying all tool paths corresponding to an argument selected with reference to the information table; [0038] Stored in the information table 107 is the correspondence relation between the argument of the cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103;[0046] The correspondence relation management unit 105 associates the end point coordinates of the tool path, the argument of the cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107;  [0091] The correspondence relation management unit 105 outputs the argument and the execution block No. of the selected tool path found in S403 to the machining program creation unit 101) “and displaying at least the one or more amended first items of the toolpath data and the one or more amended second items of the amended machine code linked to the one or more amended first items of the toolpath data using the updated map” (Fig. 4 S107 and S108 and [0054] the correspondence relation management unit 105 specifies an argument A of a cycle command used to determine the selected tool path based on the information table 107. A process of specifying the argument will be described again below;  [0056] The machining program creation unit 101 configures the argument A specified in S106 in a different display form from that of another argument, and allows the display unit 109 to display the machining program. Typically, the argument A can be displayed in a different color, size, thickness, font, etc. from that of another one).

In regards to Claim 5, Nagayama discloses “The computer-implemented method of claim 1, further comprising: capturing a user input relating to an amendment of at least one second item of the one or more displayed second items of the machine code” ([0105] When an argument of a cycle command in a machining program is selected using a cursor, a numerical controller 100 according to Example 2 displays a tool path related to the argument in a different form from that of another tool path; [0110] The operation proceeds to S605 when the machining program creation unit 101 detects that an operation of selecting an argument in the machining program has performed on the screen. Typically, the machining program creation unit 101 detects that the user has indicated the argument A by operating the pointer displayed on the screen) “determining amended toolpath data corresponding to the amended machine code using the created map” ([0112] the correspondence relation management unit 105 extracts all tool paths related to the argument A with reference to the information table 107. That is, all records including the argument A specified in S106 are selected from the information table 107. The tool path creation unit 103 allows the display unit 109 to display a tool path extracted herein in a different display form from that of another tool path) “updating the map to an updated map linking the at least one amended second item of the machine code and one or more amended first items of the at least one item of the toolpath data corresponding to the at least one amended second item of the machine code” ([0037] the correspondence relation management unit 105 performs a process of receiving an argument selection, and specifying all tool paths corresponding to an argument selected with reference to the information table; [0038] Stored in the information table 107 is the correspondence relation between the argument of the cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103;[0046] The correspondence relation management unit 105 associates the end point coordinates of the tool path, the argument of the cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107;  [0091] The correspondence relation management unit 105 outputs the argument and the execution block No. of the selected tool path found in S403 to the machining program creation unit 101) “and displaying at least the at least one amended second item of the machine code and the one or more amended first items of the toolpath data linked to the at least one amended second item of the machine code using the updated map” (Fig. 4 S107 and S108 and Fig. 9 and [0054] the correspondence relation management unit 105 specifies an argument A of a cycle command used to determine the selected tool path based on the information table 107. A process of specifying the argument will be described again below;  [0056] The machining program creation unit 101 configures the argument A specified in S106 in a different display form from that of another argument, and allows the display unit 109 to display the machining program. Typically, the argument A can be displayed in a different color, size, thickness, font, etc. from that of another one; [0113] According to the present Example, the numerical controller 100 displays a tool path related to an argument indicated on the screen by the user in a different form from that of another one. In this way, the user can easily identify a relation between the tool path and the argument of the cycle command. In addition, the user can easily identify a range of influence when the argument of the cycle command is changed). 

In regards to Claim 6, Nagayama discloses “The computer-implemented method of claim 1, further comprising receiving machine tool data” ([0045] The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here.[0052] The tool path creation unit 103 acquires coordinates in a graphic coordinate system of the position P on the screen indicated by the user in S104.  The tool path creation unit 103 transforms the coordinates in the graphic coordinate system of the position P into coordinates in a workpiece coordinate system. In this way, a positional relation between the tool path and the position P indicated by the user on the screen can be evaluated. A process of transforming the coordinates will be described again below using FIG. 6.; wherein end point coordinates of a tool transformed into workpiece coordinates are considered machine tool data) “wherein creating the map comprises creating the map such that the map links one or more items of the toolpath data, the machine tool data, and one or more items of the machine code corresponding to the one or more items of the toolpath data, the machine tool data, or the one or more items of the toolpath data and the machine tool data,” ([0052] The tool path creation unit 103 acquires coordinates in a graphic coordinate system of the position P on the screen indicated by the user in S104. The tool path creation unit 103 transforms the coordinates in the graphic coordinate system of the position P into coordinates in a workpiece coordinate system. In this way, a positional relation between the tool path and the position P indicated by the user on the screen can be evaluated; [0054] The correspondence relation management unit 105 specifies a tool path corresponding to the position P as a selected tool path with reference to the information table 107. Typically, a distance D between the coordinates of the position P and each of the tool paths stored in the information table 107 is calculated, and the tool path can be specified as a selected tool path when the distance D is less than or equal to a predetermined allowable value. In addition, the correspondence relation management unit 105 specifies an argument A of a cycle command used to determine the selected tool path based on the information table 107. A process of specifying the argument will be described again below using FIG. 7 and FIG. 3) “and wherein the displaying further comprises displaying the machine tool data” (Fig. 2, 3, 5 and 6 and [0039] The display unit 109 draws the machining program or the tool path on a display device on an instruction of the machining program creation unit 101 or the tool path creation unit 103. In addition, the display unit 109 displays the argument of the cycle command or the tool path specified by the correspondence relation management unit 105 in a different form from another one; [0050] Typically, the tool path creation unit 103 detects that the user has indicated a position P on the screen by operating a pointer displayed on the screen; [0052] The tool path creation unit 103 acquires coordinates in a graphic coordinate system of the position P on the screen indicated by the user in S104. The tool path creation unit 103 transforms the coordinates in the graphic coordinate system of the position P into coordinates in a workpiece coordinate system. In this way, a positional relation between the tool path and the position P indicated by the user on the screen can be evaluated. A process of transforming the coordinates will be described again below using FIG. 6.).

In regards to Claim 7, Nagayama discloses “The computer-implemented method of claim 6, wherein the machine tool data comprises data on axis information, tool wear, tool dimensions, a used coolant, a spindle, a tool changer, coordinate system changes, head, or any combination thereof” (Fig. 6 and [0026] FIG. 6 is a flowchart illustrating a process of transforming coordinates; [0052] The tool path creation unit 103 acquires coordinates in a graphic coordinate system of the position P on the screen indicated by the user in S104. The tool path creation unit 103 transforms the coordinates in the graphic coordinate system of the position P into coordinates in a workpiece coordinate system. In this way, a positional relation between the tool path and the position P indicated by the user on the screen can be evaluated. A process of transforming the coordinates will be described again below using FIG. 6).  

In regards to Claim 9, Nagayama discloses “The computer-implemented method of claim 1, further comprising: displaying a plurality of items of the toolpath data to the user” ([0016] A numerical controller according to an embodiment of the invention is a numerical controller including a machining program creation unit for receiving an input of a machining program including a cycle command, a tool path creation unit for creating a plurality of tool paths based on the machining program, and a display unit for displaying the machining program and the plurality of tool paths) “capturing a user input relating to a selection of at least one item of the plurality of displayed items of the toolpath data” ([0040] When a portion of a drawn tool path is selected by a cursor, a numerical controller 100 according to Example 1 displays an argument of a cycle command related to the tool path in a different form from that of another argument. In addition, when a tool path other than the selected tool path is related to the argument, the tool path is displayed in a different form from that of another tool path) “simulating a machining process until/from the at least one selected item of toolpath data using the created map” (Fig. 3 and [0010] The numerical controller has a function of simulating movement of the tool by the input machining program, and displaying a result thereof, that is, a tool path on a screen. At the time of creating a machining program, a user performs an operation of correcting the machining program, etc. to obtain desired tool movement while comparing the machining program with a simulation result. [0043] The machining program creation unit 101 receives an input of a machining program. Execution of a processing simulation is started; [0046] The correspondence relation management unit 105 associates the end point coordinates of the tool path, the argument of the cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107. Herein, the execution block No. refers to a unique number for individually identifying a plurality of tool paths when a series of tool paths are configured by a combination of the plurality of tool paths (see FIG. 2). A process of creating the information table 107 will be described again below using FIG. 5; [0088] FIG. 3 is a diagram illustrating a concept of this evaluation scheme. Herein, an end point (X.sub.n, Z.sub.n) corresponds to the end point coordinates included in the record read in S402. A start point (X.sub.n−1, Z.sub.n−1) corresponds to end point coordinates included in a record read in a previous loop (processing of S402 to S405 corresponds to a loop process). A segment connecting the start point to the end point corresponds to the tool path of the execution block No.) “and displaying the simulated machining process until/from the at least one selected item of toolpath data to the user” ([0089] When a distance between the point P and the tool path indicated by the segment is less than or equal to a predetermined allowable value, the correspondence relation management unit 105 determines that the user has indicated the tool path. The correspondence relation management unit 105 specifies the tool path as the selected tool path, and the operation proceeds to S404. Otherwise, the operation proceeds to S405; [0090] S404: [0091] The correspondence relation management unit 105 outputs the argument and the execution block No. of the selected tool path found in S403 to the machining program creation unit 101;  [0043] The machining program creation unit 101 receives an input of a machining program. Execution of a processing simulation is started; [0036] The tool path creation unit 103 performs a process of creating a tool path by simulating an operation of a tool based on the machining program created by the machining program creation unit 101, and allowing the display unit 109 to draw the tool path).

In regards to Claim 10, Nagayama discloses “The computer-implemented method of claim 1, further comprising: displaying a plurality of items of the machine code to a user” (Fig. 1-3 and 5 and show multiple lines of machine code being displayed [0108] the machining program creation unit 101 receives an input of a machining program. The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. In addition, the correspondence relation management unit 105 associates the end point coordinates of the tool path, an argument of a cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107. The tool path creation unit 103 allows the display unit 109 to draw the calculated tool path; Fig. 4 shows a repeating process and thus for each iteration a different display is realized) “simulating a machining process until/from the at least one selected item of machine code using the created map;” ([0010] The numerical controller has a function of simulating movement of the tool by the input machining program, and displaying a result thereof, that is, a tool path on a screen. At the time of creating a machining program, a user performs an operation of correcting the machining program, etc. to obtain desired tool movement while comparing the machining program with a simulation result. [0043] The machining program creation unit 101 receives an input of a machining program. Execution of a processing simulation is started; [0046] The correspondence relation management unit 105 associates the end point coordinates of the tool path, the argument of the cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107. Herein, the execution block No. refers to a unique number for individually identifying a plurality of tool paths when a series of tool paths are configured by a combination of the plurality of tool paths (see FIG. 2). A process of creating the information table 107 will be described again below using FIG. 5; [0088] FIG. 3 is a diagram illustrating a concept of this evaluation scheme. Herein, an end point (X.sub.n, Z.sub.n) corresponds to the end point coordinates included in the record read in S402. A start point (X.sub.n−1, Z.sub.n−1) corresponds to end point coordinates included in a record read in a previous loop (processing of S402 to S405 corresponds to a loop process). A segment connecting the start point to the end point corresponds to the tool path of the execution block No.) “and displaying the simulated machining process until/from the selected item of machine code to the user” ([0108] the machining program creation unit 101 receives an input of a machining program. The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. In addition, the correspondence relation management unit 105 associates the end point coordinates of the tool path, an argument of a cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107. The tool path creation unit 103 allows the display unit 109 to draw the calculated tool path).

In regards to Claim 13, Nagayama discloses “A control device for numerically controlling a machine tool that comprises a tool for machining a workpiece along a toolpath, the control device comprising: a processor” (Fig. 10 shows CPU in numerical controller 100; [0004] A numerical controller that controls a machine tool according to an input machining program has been widely known; [0021] FIG. 1 is a diagram illustrating a display example of a tool path and an argument of a machining program in a numerical controller 100; [0016] the correspondence relation management unit receives a selection of a selected tool path corresponding to one of the plurality of tool paths; [0040] When a portion of a drawn tool path is selected by a cursor, a numerical controller 100 according to Example 1 displays an argument of a cycle command related to the tool path in a different form from that of another argument. In addition, when a tool path other than the selected tool path is related to the argument, the tool path is displayed in a different form from that of another tool path; [0045] The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here) “configured to: receive toolpath data for machining a workpiece with a tool along a toolpath” (Fig. 10 and 11 and item 100 and [0004] A numerical controller that controls a machine tool according to an input machining program has been widely known; [0016] the correspondence relation management unit receives a selection of a selected tool path corresponding to one of the plurality of tool paths; [0040] When a portion of a drawn tool path is selected by a cursor, a numerical controller 100 according to Example 1 displays an argument of a cycle command related to the tool path in a different form from that of another argument. In addition, when a tool path other than the selected tool path is related to the argument, the tool path is displayed in a different form from that of another tool path; [0045] The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here) “wherein the toolpath data comprises geometry information on a trajectory along which the tool is to be moved” ([0045] The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here; it would be considered by a person having ordinary skill in the art that toolpath data is inherently information on a trajectory of a tool when using end point coordinates of a path) “receive a machine code for the machine tool corresponding to the toolpath data;” ([0004] A numerical controller that controls a machine tool according to an input machining program has been widely known. In the machining program, a linear or arc motion, etc. can be implemented using Gxx (x is a numerical value) code of EIA/ISO code. For example, when a description of [0005] G00 X1. Y1., etc. [0006] is performed in the machining program, it is possible to output a command to move a tool to coordinates x1, y1, etc. wherein a machining program is established to have lines of code that cause the machine tool to follow the programmed toolpath of the machine code; [0043] The machining program creation unit 101 receives an input of a machining program) “create a map linking at least one item of the toolpath data and at least one item of the machine code corresponding to the at least one item of the toolpath data” (Fig. 2, 4 and 5 and [0037] The correspondence relation management unit 105 performs a process of recording a correspondence relation between an argument of a cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103 in the information table 107; [0038] Stored in the information table 107 is the correspondence relation between the argument of the cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103. An example of the information table 107 is illustrated in FIG. 2; [0046] The correspondence relation management unit 105 associates the end point coordinates of the tool path, the argument of the cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107. Herein, the execution block No. refers to a unique number for individually identifying a plurality of tool paths when a series of tool paths are configured by a combination of the plurality of tool paths (see FIG. 2)) “display at least one first item of the toolpath data and one or more second items of the machine code corresponding to the at least one first item of the toolpath data to a user using the created map” ([0010] The numerical controller has a function of simulating movement of the tool by the input machining program, and displaying a result thereof, that is, a tool path on a screen; wherein a screen is a display[0016] the correspondence relation management unit receives a selection of a selected tool path corresponding to one of the plurality of tool paths, and specifies an argument of the cycle command corresponding to the selected tool path with reference to the information table, and the display unit displays the specified argument in a different form from a form of another argument in the machining program; [0039] The display unit 109 draws the machining program or the tool path on a display device on an instruction of the machining program creation unit 101 or the tool path creation unit 103. In addition, the display unit 109 displays the argument of the cycle command or the tool path specified by the correspondence relation management unit 105 in a different form from another one. [0059] the correspondence relation management unit 105 extracts all tool paths related to the argument A with reference to the information table 107. That is, all records including the argument A specified in S106 are selected from the information table 107.[0060] The tool path creation unit 103 allows the display unit 109 to display a tool path extracted herein in a different display form from that of another tool path. Typically, the selected tool path and the tool path extracted in S108 can be displayed in a different color, thickness, etc. from that of another one) “control the tool to machine the workpiece along the trajectory using the machine code” ([0004] A numerical controller that controls a machine tool according to an input machining program has been widely known. In the machining program, a linear or arc motion, etc. can be implemented using Gxx (x is a numerical value) code of EIA/ISO code. For example, when a description of [0005] G00 X1. Y1., etc. [0006] is performed in the machining program, it is possible to output a command to move a tool to coordinates x1, y1, etc.).) “wherein the map is created by a computer system communicatively coupled to the machine tool” (Fig. 10 and 11 and [0033] In the numerical controller 100, function units illustrated in FIG. 11 are logically implemented when a CPU illustrated in FIG. 10 executes a predetermined process according to a program; [0034] the numerical controller 100 includes a machining program creation unit 101, a tool path creation unit 103, a correspondence relation management unit 105, an information table 107, and a display unit 109).

In regards to Claim 14, Nagayama discloses “A machine tool comprising: a tool for machining a workpiece along a toolpath; and a control device for numerically controlling the tool, the control device comprising: a processor” (Fig. 10 shows CPU in numerical controller 100; [0004] A numerical controller that controls a machine tool according to an input machining program has been widely known; [0021] FIG. 1 is a diagram illustrating a display example of a tool path and an argument of a machining program in a numerical controller 100) “configured to: receive toolpath data for machining a workpiece with the tool along the toolpath” (Fig. 10 and 11 and item 100 and [0004] A numerical controller that controls a machine tool according to an input machining program has been widely known; [0016] the correspondence relation management unit receives a selection of a selected tool path corresponding to one of the plurality of tool paths; [0040] When a portion of a drawn tool path is selected by a cursor, a numerical controller 100 according to Example 1 displays an argument of a cycle command related to the tool path in a different form from that of another argument. In addition, when a tool path other than the selected tool path is related to the argument, the tool path is displayed in a different form from that of another tool path; [0045] The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here) “wherein the tool comprises a machine tool that is numerically controlled by a control device” ([0004] A numerical controller that controls a machine tool according to an input machining program has been widely known) “wherein the toolpath data comprises geometry information on a trajectory along which the tool is to be moved” ([0045] The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here; it would be considered by a person having ordinary skill in the art that toolpath data is inherently information on a trajectory of a tool when using end point coordinates of a path) “receive a machine code for the machine tool corresponding to the toolpath data;” ([0004] A numerical controller that controls a machine tool according to an input machining program has been widely known. In the machining program, a linear or arc motion, etc. can be implemented using Gxx (x is a numerical value) code of EIA/ISO code. For example, when a description of [0005] G00 X1. Y1., etc. [0006] is performed in the machining program, it is possible to output a command to move a tool to coordinates x1, y1, etc. wherein a machining program is established to have lines of code that cause the machine tool to follow the programmed toolpath of the machine code; [0043] The machining program creation unit 101 receives an input of a machining program) “create a map linking at least one item of the toolpath data and at least one item of the machine code corresponding to the at least one item of the toolpath data” (Fig. 2, 4 and 5 and [0037] The correspondence relation management unit 105 performs a process of recording a correspondence relation between an argument of a cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103 in the information table 107; [0038] Stored in the information table 107 is the correspondence relation between the argument of the cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103. An example of the information table 107 is illustrated in FIG. 2; [0046] The correspondence relation management unit 105 associates the end point coordinates of the tool path, the argument of the cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107. Herein, the execution block No. refers to a unique number for individually identifying a plurality of tool paths when a series of tool paths are configured by a combination of the plurality of tool paths (see FIG. 2)) “display at least one first item of the toolpath data and one or more second items of the machine code corresponding to the at least one first item of the toolpath data to a user using the created map” ([0010] The numerical controller has a function of simulating movement of the tool by the input machining program, and displaying a result thereof, that is, a tool path on a screen; wherein a screen is a display[0016] the correspondence relation management unit receives a selection of a selected tool path corresponding to one of the plurality of tool paths, and specifies an argument of the cycle command corresponding to the selected tool path with reference to the information table, and the display unit displays the specified argument in a different form from a form of another argument in the machining program; [0039] The display unit 109 draws the machining program or the tool path on a display device on an instruction of the machining program creation unit 101 or the tool path creation unit 103. In addition, the display unit 109 displays the argument of the cycle command or the tool path specified by the correspondence relation management unit 105 in a different form from another one. [0059] the correspondence relation management unit 105 extracts all tool paths related to the argument A with reference to the information table 107. That is, all records including the argument A specified in S106 are selected from the information table 107.[0060] The tool path creation unit 103 allows the display unit 109 to display a tool path extracted herein in a different display form from that of another tool path. Typically, the selected tool path and the tool path extracted in S108 can be displayed in a different color, thickness, etc. from that of another one) “and control the tool to machine the workpiece along the trajectory using the machine code” ([0004] A numerical controller that controls a machine tool according to an input machining program has been widely known. In the machining program, a linear or arc motion, etc. can be implemented using Gxx (x is a numerical value) code of EIA/ISO code. For example, when a description of [0005] G00 X1. Y1., etc. [0006] is performed in the machining program, it is possible to output a command to move a tool to coordinates x1, y1, etc.).) “wherein the map is created by a computer system communicatively coupled to the machine tool” (Fig. 10 and 11 and [0033] In the numerical controller 100, function units illustrated in FIG. 11 are logically implemented when a CPU illustrated in FIG. 10 executes a predetermined process according to a program; [0034] the numerical controller 100 includes a machining program creation unit 101, a tool path creation unit 103, a correspondence relation management unit 105, an information table 107, and a display unit 109).

In regards to Claim 1, Nagayama discloses “A non-transitory computer-readable storage medium that stores instructions executable by a control device, the instructions comprising:” (Fig. 10 shows memory (RAM, ROM, CMOS) in numerical controller 100; [0004] A numerical controller that controls a machine tool according to an input machining program has been widely known; [0021] FIG. 1 is a diagram illustrating a display example of a tool path and an argument of a machining program in a numerical controller 100) “receiving toolpath data for machining a workpiece with a tool along a toolpath”  ([0016] the correspondence relation management unit receives a selection of a selected tool path corresponding to one of the plurality of tool paths; [0040] When a portion of a drawn tool path is selected by a cursor, a numerical controller 100 according to Example 1 displays an argument of a cycle command related to the tool path in a different form from that of another argument. In addition, when a tool path other than the selected tool path is related to the argument, the tool path is displayed in a different form from that of another tool path; [0045] The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here) “wherein the tool comprises a machine tool that is numerically controlled by a control device” (Fig. 10 and 11 and item 100 and [0004] A numerical controller that controls a machine tool according to an input machining program has been widely known) “wherein the toolpath data comprises geometry information on a trajectory along which the tool is to be moved” ([0045] The tool path creation unit 103 reads the machining program created by the machining program creation unit 101, and calculates a tool path. The tool path creation unit 103 determines end point coordinates of each tool path based on an argument of a cycle command. A process of calculating the tool path is known, and thus a detailed description thereof is omitted here; it would be considered by a person having ordinary skill in the art that toolpath data is inherently information on a trajectory of a tool when using end point coordinates of a path) “receiving machine code for the machine tool corresponding to the toolpath data;” ([0004] A numerical controller that controls a machine tool according to an input machining program has been widely known. In the machining program, a linear or arc motion, etc. can be implemented using Gxx (x is a numerical value) code of EIA/ISO code. For example, when a description of [0005] G00 X1. Y1., etc. [0006] is performed in the machining program, it is possible to output a command to move a tool to coordinates x1, y1, etc. wherein a machining program is established to have lines of code that cause the machine tool to follow the programmed toolpath of the machine code; [0043] The machining program creation unit 101 receives an input of a machining program) “creating a map linking at least one item of the toolpath data and at least one item of the machine code corresponding to the at least one item of the toolpath data” (Fig. 2, 4 and 5 and [0037] The correspondence relation management unit 105 performs a process of recording a correspondence relation between an argument of a cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103 in the information table 107; [0038] Stored in the information table 107 is the correspondence relation between the argument of the cycle command inside the machining program created by the machining program creation unit 101 and the tool path created by the tool path creation unit 103. An example of the information table 107 is illustrated in FIG. 2; [0046] The correspondence relation management unit 105 associates the end point coordinates of the tool path, the argument of the cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107. Herein, the execution block No. refers to a unique number for individually identifying a plurality of tool paths when a series of tool paths are configured by a combination of the plurality of tool paths (see FIG. 2)) “displaying by a display device at least one first item of the toolpath data and one or more second items of the machine code corresponding to the at least one first item of the toolpath data to a user using the created map” ([0010] The numerical controller has a function of simulating movement of the tool by the input machining program, and displaying a result thereof, that is, a tool path on a screen; wherein a screen is a display[0016] the correspondence relation management unit receives a selection of a selected tool path corresponding to one of the plurality of tool paths, and specifies an argument of the cycle command corresponding to the selected tool path with reference to the information table, and the display unit displays the specified argument in a different form from a form of another argument in the machining program; [0039] The display unit 109 draws the machining program or the tool path on a display device on an instruction of the machining program creation unit 101 or the tool path creation unit 103. In addition, the display unit 109 displays the argument of the cycle command or the tool path specified by the correspondence relation management unit 105 in a different form from another one. [0059] the correspondence relation management unit 105 extracts all tool paths related to the argument A with reference to the information table 107. That is, all records including the argument A specified in S106 are selected from the information table 107.[0060] The tool path creation unit 103 allows the display unit 109 to display a tool path extracted herein in a different display form from that of another tool path. Typically, the selected tool path and the tool path extracted in S108 can be displayed in a different color, thickness, etc. from that of another one) “and controlling, by the control device, the tool to machine the workpiece along the trajectory using the machine code” ([0004] A numerical controller that controls a machine tool according to an input machining program has been widely known. In the machining program, a linear or arc motion, etc. can be implemented using Gxx (x is a numerical value) code of EIA/ISO code. For example, when a description of [0005] G00 X1. Y1., etc. [0006] is performed in the machining program, it is possible to output a command to move a tool to coordinates x1, y1, etc.).) “wherein the map is created by a computer system communicatively coupled to the machine tool” (Fig. 10 and 11 and [0033] In the numerical controller 100, function units illustrated in FIG. 11 are logically implemented when a CPU illustrated in FIG. 10 executes a predetermined process according to a program; [0034] the numerical controller 100 includes a machining program creation unit 101, a tool path creation unit 103, a correspondence relation management unit 105, an information table 107, and a display unit 109).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama as applied to claim 1 above, and further in view of Saitou et al. (US 20210063994, hereinafter Saitou).

In regards to Claim 3, Nagayama teaches the computer-implemented method of claim 1 as incorporated above.
Nagayama further teaches “wherein the creating of the map and the determining of the machine code are performed substantially at the same time” (Fig. 4 and 5 and [0010] The numerical controller has a function of simulating movement of the tool by the input machining program, and displaying a result thereof, that is, a tool path on a screen. At the time of creating a machining program, a user performs an operation of correcting the machining program, etc. to obtain desired tool movement while comparing the machining program with a simulation result; [0068] The tool path creation unit 103 creates a series of tool paths based on the cycle command using a known scheme. In this process, the tool path creation unit 103 determines end point coordinates of each of the tool paths based on the argument of the cycle command... [0071] The correspondence relation management unit 105 associates the end point coordinates of the tool path, the argument of the cycle command used to determine the end point coordinates, and an execution block No. with one another, and records the point coordinates, the argument, and the execution block No. in the information table 107. For example, the information table 107 illustrated in FIG. 5 records that end point coordinates are determined by an argument “U” for a tool path, an execution block No. of which is “52”, and coordinate values thereof are “X.sub.52, Z.sub.52”.)
Nagayama fails to teach “The computer-implemented method of claim 1, wherein receiving the machine code for the machine tool comprises determining the machine code based on the toolpath data using a post processor software component”.  
Saitou teaches The computer-implemented method of claim 1, wherein receiving the machine code for the machine tool comprises determining the machine code based on the toolpath data using a post processor software component” ([0038] The post processor 4 converts the data format of the tool path information outputted from the tool path compensation device 3 into a data format which can be processed by the numerical control device 5. Typically, the post processor 4 converts the tool path information of CL data format into G code. As the post processor 4, a well-known processor can be employed).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of creating a map to link toolpath data and machine code so that information can be displayed using the map as taught by Nagayama with the use of a post-processor that determines a machine code based on toolpath data using a post-processor as taught by Saitou because it would allow a given toolpath to be converted into a format specific of machine code that is defined for the machine that will manufacture the part.  It is well-known that toolpath data are generalized information describing the general way a tool will follow a path to create a part, however this toolpath data fails to account for discrepancies and differences between different numerical controllers in how the ending part is made.  By using the post-processor of Saitou, a user would expect to compensate for these difference because Saitou offers the particular benefit of “[0003] In order to machine a workpiece by a tool in a machine tool, for example, it is common to create commands for a numerical control device so as to make the tool move relatively along a target shape after machining of the workpiece (product shape) generated by CAD or the like. Since the tool has a three-dimensional shape, the profile of the movement path of the tool and the surface shape of the workpiece after machining do not perfectly match. For this reason, a device which compensates the movement path of the tool has been proposed that takes consideration of the shape of the tool”.  In other words, by using the post-processor of Saitou one of ordinary skill in the art would expect to gain the benefit of creating a machine program that is more accurate to the intended shape of the product manufactured by that machine program.  By combining these elements, it can be considered taking the known numerical control system of Nagayama that creates a map linking toolpath data and machine code, and improve it by incorporating the post-processor of Saitou that determines machine code from the toolpath data in a known way to achieve predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama as applied to claim 1 above, and further in view of Kishi et al US 4669041 A, hereinafter Kishi).

In regards to Claim 8, Nagayama teaches the computer-implemented method of claim 1 as incorporated above.
Nagayama fails to teach “The computer-implemented method of claim 1, wherein receiving the toolpath data comprises: receiving a three-dimensional start shape of the workpiece and a three-dimensional target shape of the workpiece; and determining the toolpath data based on the three-dimensional start shape of the workpiece and the three-dimensional target shape of the workpiece”.
Kishi teaches “The computer-implemented method of claim 1, wherein receiving the toolpath data comprises: receiving a three-dimensional start shape of the workpiece and a three-dimensional target shape of the workpiece; and determining the toolpath data based on the three-dimensional start shape of the workpiece and the three-dimensional target shape of the workpiece” ([col 1 line 11] Automatic programming systems for lathes have come into practical use and are used to create NC tapes from a design drawing through a simple operation by entering data in a conversational mode using a graphic display screen. With such an automatic programming system, a machining profile (exclusive of dimensions) can be entered merely by pressing profile symbol keys, which are located on an operator's panel, corresponding to a workpiece profile written on a design drawing. Further, according to the automatic programming system, referential information is graphically displayed on the screen from time to time and inquiries are made in ordinary language, so that dimensions and various data can be entered in response to the inquiries. When all data necessary for creation of an NC tape have been entered, the system immediately displays the blank profile and the finished profile, begins automatic calculation of NC command data and graphically displays a tool path to create an NC tape. A programming method performed by such an automatic programming system will now be described in detail. The method comprises the following steps: (4) (1) drawing mode selection step; (5) (2) blank and blank dimensions input step; (6) (3) machining profile and machining profile dimensions input step;(7) (4) machine reference point and turret position input step; (8) (5) process selection step; (9) (6) tool selection step; (10) (7) machining area and cutting conditions designation step; and (11) (8) tool path calculation step; [col 2 line 58] In an automatic programming method of this kind, there are cases where the blank entered in the second step is a special blank. In such cases an NC tape is created by taking it for granted that the uncut thickness of the special blank with respect to the finished profile along each of its axes is uniform. In other words, a special blank which will have a uniform uncut thickness along each of its axes with respect to a finished shape is prepared in advance. When the dimensions of this special blank are to be entered, data t.sub.x, t.sub.z indictive of the uncut thicknesses along the respective axes are entered, and a tool path is eventually calculated by using these data. FIG. 2 is a sectional view (showing only a first quadrant) of a finished profile 1 (solid line) and special blank profile 2 (dashed line). The uncut thickness t.sub.x along the X axis is constant throughout, and the same is true of the thickness t.sub.z along the Z axis. Points P.sub.1, P.sub.2... P.sub.5 are points of inflection).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of receiving toolpath and machine code data to create a map linking the corresponding items for display as taught by Nagayama, with the ability to receive a starting and target shape to determine the toolpath data based on the starting and target shape as taught by Kishi because it would add the obvious benefit of being able to create the same target shape using different starting shapes, or blanks.  Increasing the number of starting shapes offers increased flexibility to a user trying to machine the target part because different numerical controllers may only accept specific blanks, thus increasing the number of viable machines to create the target shape.  By combining these elements, it can be considered taking the known system that creates a toolpath data from a starting and target shape as taught by Kishi, and adding those features to the numerical control system of Nagayama that accepts toolpath data and machine code in a known way to achieve predictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama as applied to claim 1 above, and further in view of West (US 20140074279, hereinafter West).

In regards to Claim 11, Nagayama teaches the computer-implemented method of claim 1 as incorporated above.
Nagayama fails to teach “The computer-implemented method of claim 1, further comprising: determining a machine tool status based on the machine code stored in the map; and displaying the determined machine tool status for a respective item of the machine code to the user; and displaying the determined machine tool status for a respective item of the machine code to the user”.
West teaches “The computer-implemented method of claim 1, further comprising: determining a machine tool status based on the machine code stored in the map; and displaying the determined machine tool status for a respective item of the machine code to the user” ([0004] a computer numerical controlled (CNC) machine tool is provided. The CNC machine tool comprises a machine tool having a motor, a machine control system (MCS), and a motor controller. The MCS is configured to generate program status data associated with a machining program run by the MCS. The motor controller is configured to generate feedback data associated with the motor. The CNC machine tool also comprises a port system configured to couple a portable control system (PCS) to the machine tool. The port system is configured to detect when the PCS is coupled to the machine tool and to provide at least one of the program status data and the feedback data to the PCS in response to the detection of the PCS being coupled to the machine tool.) “and displaying the determined machine tool status for a respective item of the machine code to the user” ([0014] According to various aspects of the subject technology, a CNC machine tool with a removable portable control system (PCS) is provided. The PCS provides functionality for handling computationally intensive operations (e.g., providing input/output, user interface, and networking functionality, performing calculations, running simulations, displaying data, generating machining programs that comprise programmed commands, etc.)).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of receiving toolpath and machine code data to create a map linking the corresponding items for display as taught by Nagayama, with the ability to determine machine tool status based on machine code contained in the map for displaying the machine tool status as taught by West because by presenting the machine tool status information to a user it would offer the obvious benefit of allowing a user to view the status of the machine while executing the machine code to increase user understanding of the machining process.  By combining these elements it can be considered taking the known system that determines and displays a machine tool status based on mapped machine tool status to the machine code as taught by West, and use those features to improve the system of Nagayama in known way to achieve predictable results so that users can display machine tool status information.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama as applied to claim 1 above, and further in view of Zaima (US 20200401108, hereinafter Zaima).

In regards to Claim 12, Nagayama teaches the computer-implemented method of claim 1 as incorporated above.
Nagayama fails to teach “The computer-implemented method of claim 1, further comprising: determining a machining duration required for one or more items of the at least one item of the toolpath data, for one or more items of the at least one item of the machine code, or for a combination thereof using one or more respective entries in the map; and displaying the determined machining duration, the one or more items of the toolpath data and the one or more items of machine code to the user”.
Zaima teaches “The computer-implemented method of claim 1, further comprising: determining a machining duration required for one or more items of the at least one item of the toolpath data, for one or more items of the at least one item of the machine code, or for a combination thereof using one or more respective entries in the map” ([0008] A machining control device according to an aspect of the present disclosure includes: a machining step extraction unit that analyzes a machining program to extract a plurality of machining steps in each of which a feed rate of a tool is changeable; a precedence setting unit that sets precedence to the machining steps extracted by the machining step extraction unit; a machining time period calculation unit that calculates a machining time period of each of the machining steps based on the machining program; and a set value changing unit that changes set values of the feed rates of the tools in descending order of the precedence set by the precedence setting unit such that a sum of the machining time periods calculated by the machining time period calculation unit approaches a target value; [0022] The machining time period calculation unit 33 calculates the machining time period of each of the machining steps in an individual manner, based on the machining program. Specifically, for a plurality of blocks of the machining steps resulting from the division of the machining program, the machining time period calculation unit 33 calculates a moving distance by which the tool T moves, divides the moving distance by the feed rate of the tool T, and thereby calculates a machining time period of each of the blocks) “and displaying the determined machining duration, the one or more items of the toolpath data and the one or more items of machine code to the user” ([0027] the set value changing unit 35 may be configured: to present, to the user, the respective machining time periods of the machining steps calculated by the machining time period calculation unit 33 and the sum of the machining time periods by way of the display unit 4, as shown as an example in FIG. 2; and to change the feed rates of the tools T in accordance with input given via the input unit 5 by the user. This feature in which the user specifies the feed. rates of the tools T enables experience of the user to be reflected, whereby appropriate setting of the feed rates can be achieved, which setting has a smaller influence on the machining accuracy; [0028] The user may change the feed rate by selecting one of the displayed minimum and maximum values. Thus, the user can easily adjust the machining time period by changing the feed rate. In the example shown in FIG. 2, items related to setting of the feed rates are displayed on a machining step-by-machining step basis, in order of precedence and in a scrollable manner).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the method of receiving toolpath and machine code data to create a map linking the corresponding items for display as taught by Nagayama, with the ability to determine machining duration from toolpath data or machine code for display of machining duration as taught by Zaima because as noted by Zaima in paragraphs [0003-0005] it would improve the ability of an operator to schedule availability of a machine by knowing in advance how long each machining step and program will take.  By combining these elements, it can be considered taking the known system that accepts a machining program and extracts machining time durations from the information contained in the machining program and adding its features to the numerical control system of Nagayama to improve it in a known way to achieve predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116